Appeal by the father from *600an order of the Family Court, Dutchess County, dated June 27, 1975, which, after a hearing, (1) increased support payments for the parties’ two children, (2) dismissed his petitions which (a) charged the respondent wife with neglect and (b) sought to modify custody and (3) granted the wife a counsel fee of $3,500. Order affirmed, with costs. In our opinion the Family Court considered the "circumstances of the case and of the respective parties” and "the best interests” of the children in retaining custody of the children with their mother (see Domestic Relations Law, § 240). Also, we agree that there was a failure of proof with respect to the neglect petition. Considering the evidence with respect to the wife’s needs and to the financial circumstances of each of the parties, the increase of support for each of the children was proper. We have also considered the other grounds for reversal raised on appeal and find them to be without merit. Latham, Acting P. J., Hargett, Damiani and Rabin, JJ., concur.